Citation Nr: 1442772	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease due to in-service exposure to herbicides, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served in the United States Air Force from May 1967 to August 1981, and from February 1982 to September 1992, including service in Thailand. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for ischemic heart disease.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that he was exposed to herbicides when his transport aircraft, enroute from Japan to Thailand, landed in Vietnam to refuel. The Veteran has been diagnosed with ischemic heart disease. He claims that this alleged herbicide exposure resulted in his diagnosis. 

The Veteran does not meet the requirement for "in country" service in Republic of Vietnam," under VA regulations, and therefore does not benefit from the presumption of exposure for herbicides. 38 U.S.C.A. § 1114 (f). Although the Veteran has been requested on at least two occasions for clarifying information regarding his alleged herbicide exposure, he has only responded with a general statement in October 2010 indicating that he "served in Southwest Asia where Agent Orange was widely used." He has not provided any information regarding his claimed Vietnam stopover, to include the dates, times, places, circumstances of duty, aircraft used, witnesses, or any other information. 

A claimant, such as the Veteran in this matter, has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A.
 § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 
  
In order to ensure that the claim is fully developed, AND THAT THE VETERAN FULLY PARTICIPATE in this development, the claim will be REMANDED for the following actions: 

1. The RO/AMC will request that the Veteran specify any information relevant to identification of his claimed stop over in Vietnam, to include but not limited to the approximate dates, times, locations of departure, in-flight stopover locations, ultimate destinations, type of aircraft based on the Veteran's knowledge accumulated based on over 20 years of Air Force service; whether the flight was commercial or military; travel orders, temporary duty orders, leave authorizations and any other relevant information or documentation in his possession or of his knowledge.

2. After receipt of this information, determine whether the Veteran has provided sufficient information to substantiate his alleged stopover in Vietnam. Contact any appropriate US Government or other records depository WITHIN THE RO/AMC'S DISCRETION to research the Veteran's account, to include but not limited to contacting the JSSRC, U.S. Air Force historical records depositories, any U.S. Air Transport organization or any other possible sources of such corroboration. 


A response, negative or positive, should be associated with the claims file for any efforts made. Requests shall continue until it is determined that the records sought do not exist or that further efforts to obtain the records would be futile.   

3.  Following completion of the above and if necessary to decide the claim, conduct any appropriate medical inquiry. Then review all evidence obtained and readjudicate the claim. The RO/AMC's readjudication will be governed by all applicable law, including but not limited to 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

4. If any such action does not resolve the claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeal


